
	
		I
		112th CONGRESS
		1st Session
		H. R. 2181
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Mr. Payne (for
			 himself and Mr. Wolf) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize National Mall Liberty Fund D.C. to establish
		  a memorial on Federal land in the District of Columbia to honor free persons
		  and slaves who fought for independence, liberty, and justice for all during the
		  American Revolution.
	
	
		1.FindingCongress finds that the contributions of
			 free persons and slaves who fought during the American Revolution were of
			 preeminent historical and lasting significance to the United States, as
			 required by section 8908(b)(1) of title 40, United States Code.
		2.DefinitionsIn this Act:
			(1)Federal
			 land
				(A)In
			 generalThe term Federal land means the parcel of
			 land—
					(i)identified as
			 Area I; and
					(ii)depicted on the
			 map numbered 869/86501B and dated June 24, 2003.
					(B)ExclusionThe
			 term Federal land does not include the Reserve (as defined in
			 section 8902(a) of title 40, United States Code).
				(2)MemorialThe
			 term memorial means the memorial authorized to be established
			 under section 3(a).
			3.Memorial
			 authorization
			(a)AuthorizationIn accordance with subsections (b) and (c),
			 National Mall Liberty Fund D.C. may establish a memorial on Federal land in the
			 District of Columbia to honor the more than 5,000 courageous slaves and free
			 Black persons who served as soldiers and sailors or provided civilian
			 assistance during the American Revolution.
			(b)Prohibition on
			 use of Federal fundsNational Mall Liberty Fund D.C. may not use
			 Federal funds to establish the memorial.
			(c)Applicable
			 lawNational Mall Liberty Fund D.C. shall establish the memorial
			 in accordance with chapter 89 of title 40, United States Code.
			4.Repeal of joint
			 resolutionsPublic Law 99–558
			 (110 Stat. 3144) and Public Law 100–265 (102 Stat. 39) are repealed.
		
